EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arman Khosraviani on 5/16/2022.

The application has been amended as follows: 

1. A wheelchair, comprising:
a support frame having an upper portion located at a first end of the support frame and a lower portion located at a second end of the support frame; 
at least one seat extension mov[[e]]ably coupled to the support frame and positioned between the lower portion and upper portion of the support frame;
at least one leg coupled to the lower portion of the support frame, the at least one leg 

at least one retractable anti-tip bar disposed on the lower portion of the support frame;
an extendable beam positioned behind the seat extension and mov[[e]]ably coupled to the support frame to extend vertically with respect to the support frame;
one or more retractable masts coupling the extendable beam to
two booms, each of the two booms rotatably coupled to the extendable beam at each of the opposite ends of the extendable beam, [[;]]  and each boom comprising a movable boom arm that extends and retracts from the boom; and
an upper surface of at least one of the two booms provides an arm rest for the patient when the one or more retractable masts is retracted towards the seat extension, and when the one or more retractable masts are extended away from the seat extension there are no arm rests for the patient.
2. Cancelled.

3.  The wheelchair of claim 1[[2]], wherein each mov[[e]]able boom arm is configured to extend outwards to be positioned in front of the seat extension.


5. (Currently amended) The wheelchair of claim 1, wherein an upper surface of at least one of the movable arms 

6. The wheelchair of claim 1[[2]], wherein each boom further comprises a hinge point positioned on the boom and housing at least a portion of the mov[[e]]able boom arm, and an attachment point located at an opposite end of each boom arm.

7. The wheelchair of claim 6, wherein a cradle assembly attaches to the attachment point, the cradle assembly comprising a harness.

14. Cancelled.

17. The wheelchair of claim 1, further comprising at least two wheels mounted to the lower portion of the support frame.

18. A device for patient transport, comprising:
a support frame, the support frame having an upper portion located at a first end of the support frame and a lower portion located at a second end of the support frame;
at least one seat extension movably coupled to the support frame and positioned between the lower portion and upper portion of the support frame;
at least one leg coupled to the lower portion of the support frame, the at least one leg extending from the second end of the support frame;
at least one retractable anti-tip bar disposed on the lower portion of the support frame;
an extendable beam positioned behind the seat extension and movably coupled to the support frame to extend vertically with respect to the support frame;
one or more retractable masts coupling the extendable beam to the support frame that extends outwards to position the extendable beam at a predetermined position above the patient and retracts inwards to position the extendable beam behind the seat extension;
two booms, each of the two booms rotatably coupled to the extendable beam at each of the opposite ends of the extendable beam, a distal end of each boom rotates inwards towards the corresponding other opposite end of the extendable beam and each boom comprises a movable boom arm that extends and retracts from the boom; and
an upper surface of at least one of the two booms provides an arm rest for the patient when the one or more retractable masts is retracted towards the seat extension, and when the one or more retractable masts are extended away from the seat extension there are no arm rests for the patient.

19. The device of claim 18, wherein the support frame is incorporated into the chassis or frame of a wheelchair.

20. The device of claim 18, wherein each movable boom arm is configured to extend outwards to be positioned in front of the seat extension.

21. The device of claim 18, wherein each boom further comprises a hinge point positioned on the boom and housing at least a portion of the movable boom arm, and an attachment point located at an opposite end of each boom arm.

22. The device of claim 21, wherein a cradle assembly attaches to the attachment point, the cradle assembly comprising a pulley strap and a harness.

23. The device of claim 18, wherein the support frame includes an automated or semi-automated lifting mechanism, wherein the lifting mechanism may be a scissors jack, a pneumatic jack, a hydraulic jack, a hydraulic lift, or a battery-operated motor.

24. The device of claim 18, wherein the support frame further comprises a support brace positioned at the lower portion of the support frame between the seat extension and the at least one leg.

25. The device of claim 18, wherein the support frame further comprises at least one anti-tip support frame coupled to the lower portion of the support frame, wherein each retractable anti-tip bar directly attaches to and is completely enclosed by each anti-support frame.

26. The device of claim 18, further comprising at least two wheels mounted to the lower portion of the support frame.

Reasons for Allowance
Claims 1, 3-13, and 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art shows lifting wheelchairs, however the prior art does not teach lifting wheelchairs where the lifting boom arms form the only arm rests on the chair.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673